Citation Nr: 0311757	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran is currently diagnosed with a chronic low back 
disorder.  

2.  There is no competent medical evidence that the veteran's 
chronic low back disorder is related to his military service.  


CONCLUSION OF LAW

A low back disorder was not incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2002).

With respect to VA's duty to notify, the December 2001 rating 
decision and the April 2002 Statement of the Case (SOC) 
informed the veteran of the information and types of evidence 
needed to substantiate his claim, as well as the applicable 
laws and regulations.  VA is further required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to producing  the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  By correspondence dated in May 2001, the RO 
informed the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO requested that the veteran submit any 
additional medical records that he wanted the RO to review or 
if he experienced any difficulties in obtaining these 
records, then the RO might be able to assist him.  The RO 
also requested that the veteran provide the dates of his 
treatment and/or hospitalizations at VA Medical Centers in 
Prescott, Tucson, and Phoenix.  In May 2001, the veteran 
submitted a signed statement that indicated that he had been 
informed that he could provide additional information and 
that he had provided all of the information he had available 
and that he had no other information he wanted to add to his 
claim.  The veteran enclosed a signed blank consent release 
form.  No dates of medical treatment he obtained at the 
identified VA facilities was provided.  During the travel 
board hearing held in January 2003, it was discussed that the 
record would be held open for 60 days to enable the veteran 
to obtain private treatment records on back surgery he 
underwent at Bridgeport Hospital, Brideport, Connecticut in 
1974.  The veteran has not submitted the evidence, there has 
been no communication from the veteran to the Board, and the 
time for submitting additional evidence has expired.  All of 
the foregoing shows that during the course of this appeal, 
the veteran has been provided with adequate notice as to the 
evidence needed to substantiate his claim and has been 
apprised of the division of responsibilities between the 
veteran and VA in obtaining the evidence necessary to 
substantiate his claim.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

With respect to VA's duty to assist the veteran, the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  In 
addition to those efforts detailed above, the RO obtained the 
veteran's service medical records, records from the Social 
Security Administration, and VA Medical Center treatment 
records from Prescott, Tucson, and Phoenix, dated from July 
1998 to May 2001.  The RO afforded the veteran a general VA 
examination in November 2001.  The RO also scheduled the 
veteran for the travel board hearing before the undersigned.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  

Based on the foregoing, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  All 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Moreover, VA has fully 
discharged its duty to notify the veteran of the evidence 
necessary to
substantiate the claim and of the responsibility of VA and 
the veteran for obtaining such evidence.


B.  Medical Evidence

According to testimony the veteran presented at the travel 
board hearing, he contends that repetitive heavy lifting over 
a period of time during service aggravated his congenital low 
back disorder.  He testified that he was not aware of any 
specific back injury in service.  He maintained that although 
he experienced back problems, he never presented to service 
doctors with back complaints.  He further maintained that he 
was unaware that he had a low back disorder until 1974, 
during which time he underwent a full spinal fusion and 
laminectomy.  The surgery occurred at Bridgeport Hospital in 
Bridgeport, Connecticut.  He testified that at that time, he 
was told by Dr. M. that his congenital disorder 
(spondylolisthesis) was worsened by service.   He later 
clarified that he did not discuss his service with Dr. M.; 
rather, Dr. M. informed him that heavy lifting and bending 
could have accelerated his back problem.  The veteran further 
indicated that he did not seek any treatment for his back 
from 1967 to 1974, although he continued to have back 
problems.  From 1967 to 1974, the veteran owned a service 
station which demanded that he perform some physical labor 
but no heavy lifting.  The veteran also worked for Roy Fax 
and owned a retail leather store.  Both jobs did not require 
any heavy lifting.  

The veteran's June 1963 service enlistment examination report 
shows that he entered service with no complaints or findings 
referable to his back.  The service medical records show no 
complaints or findings of a low back disorder.  The October 
1966 discharge examination report and July 1967 separation 
examination report show that no low back disorder was 
identified.  The Reports of Medical History show that the 
veteran denied any recurrent back pain.  His spine was 
reported to be normal on clinical evaluation.  

Records from the Social Security Administration and VA 
treatment records dated from July 1998 to May 2001 show that 
the veteran is currently diagnosed with a chronic low back 
disorder.  

The November 2001 VA general examination report shows 
diagnoses of degenerative joint disease and degenerative disc 
disease of the lumbosacral spine with radicular pain down the 
right leg as well as congenital spondylolisthesis grade 4, L5 
on S1.  A history of spinal fusion and laminectomy in 1974 is 
also noted.  
 



C.  Pertinent Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (a) (2002).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id.  


D.  Legal Analysis

The competent medical evidence shows that the veteran is 
currently diagnosed with a chronic low back disorder 
manifested by degenerative joint and disc disease and 
congenital spondylolisthesis.  

The service medical records do not document any complaints of 
back problems or findings of a low back disorder.  The 
veteran admitted that he did not complain of back problems to 
service doctors.  On the clinical examination for separation 
from service his spine was reported to be within normal 
limits.  Thus, there is no competent medical evidence that 
shows that the veteran suffered from back problems during 
service.  

There is also no competent medical evidence that links his 
currently diagnosed low back disorder, first shown 
approximately 7 years after service to any incident or 
incidents of service.  At his personal hearing he testified 
of having had no specific back injury during service and 
related his claim to repetitive heavy lifting in service.  
The service medical records are entirely negative for any 
complaints or findings referable to the back and his back was 
normal on separation from service.  The Board gave the 
veteran the opportunity to submit private treatment records 
concerning his 1974 back surgery which may or may not have 
provided such a link, but he has not submitted any additional 
records.  Although the veteran contends that his current back 
problems are related to his service and the physical 
requirements thereof, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-
95 (1992).  As there is no evidence of any treatment or 
complaints of back problems or injury during service and his 
back was normal at separation, any opinion now relating his 
current back problems to service would be based on history as 
provided by the veteran, as opposed to objective 
documentation.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  For this reason, the Board finds that there is no 
basis for obtaining a VA opinion regarding the etiology of 
the veteran's currently manifested back disorder as there is 
no reasonable possibility that such an opinion, based on 
unsubstantiated history, would substantiate his claim.  The 
weight of the evidence is against the veteran' claim.  The 
veteran's back was shown to be normal in service with the 
first evidence of back problems beginning in 1974, 7 years 
after service.  The Board recognizes the veteran's sincere 
belief in the merits of his claim, but in the absence of any 
competent medical evidence linking his current back disorder 
to service there is no basis upon which to grant his claim. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disorder is denied. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

